DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is response to the Appeal brief filed on 11/19/2020; it has been received and fully considered. The final rejection has been withdrawn and prosecution has been reopened.
3.	Claims 1-16 are presented for examination.
4.	Regarding the rejection under 35 USC 101, the Examiner maintains the rejection as Applicant fails to overcome the rejection.
5.	As per the rejection under 35 USC 112, the Examiner maintains the rejection as Applicant fails to overcome the rejection.
Response to Arguments
6.	Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive with reference to the rejection under 35 USC 101 and 112. The art rejection has been withdrawn renders moot arguments with reference to the rejection under 35 USC 103. Regarding Applicant’s arguments with reference to the rejection under 35 USC 112:, the Examiner respectfully notes that it has been clearly articulated in the rejection that the specification does not provides any support for calibrating a physical process as intended by the applicant, as the physical process is merely process from which the model ensemble is formed, but the calibration, according the specifically is merely performed on the control device or a technical system such as a combustion engine, using the model ensemble; and Applicant fails to point anything in the specification where supports could be found for the limitations. The rejection is therefore maintained.
As per Applicant’s assertions that: “According to the Office’s guidance on patentable subject matter rejections (“2019 Guidance”, available at https://s3.amazonaws.com/public-inspection.federalregister.gov/2018-28282.pdf), an invention is not “directed to” an abstract idea if it is integrated into a practical application. (2019 Guidance at 20.) The Supreme Court reaffirmed in Alice that an improvement in any “technical field” serves to transform an abstract idea into a patent-eligible invention. Alice Corp. Pty. v. CLS Bank Int'l, 573 U.S. 208, 225 (2014) (quoting Diamond v. Diehr, 450 U.S. 175, 177-178 (1981)). The independent claims all require calibrating a physical process. As described in Applicant’s specification, a combustion engine control device must be calibrated to consider requirements such as emissions standards. Spec.  [0002], However, known methods of calibration are time consuming and expensive. Spec. [0002], Using Applicant’s invention, calibration can be achieved with less data points and test bench tests. Spec. para [0014]-[0015]. Accordingly, there is a practical application that precludes finding that the claims are abstract.”, and that “In addition, the USPTO guidance specifically states that an invention is not abstract when “a particular machine... is integral to the claims.” (2019 Guidance at 20.) This analysis “specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” (2019 Guidance at 19.) By statute, one is entitled to a patent for any new and useful machine. 35 U.S.C. § 101. Importantly, “programming creates a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions.” In re Alappat,33 F.3d 1526, 1545 (Fed. Cir. 1994), abrogated by In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). Flere, claims require structure (e.g., a model ensemble, output variable, input variable, etc.). See also Spec, mi [0002]-[0003], Accordingly, Applicant’s claims are also patentable for the reason that they have this structure.” “there is a practical application that precludes finding the claims as abstract…”, the Examiner respectfully notes that the claimed calibration, as recited by the claims, mere amount to post solution action in which the mathematical model ensemble as the physical process e.g. variables of an engine to estimate model output y (see page 6 lines 23-29 of the specification), and that the claimed calibration could clearly be considered well-known routine and conventional activity (see MPEP 2106.06 (D). The Examiner further notes that the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), and the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)) does not in any way remove the claims out of abstract idea; and that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'. Furthermore, the claims clearly does not in any way integrate the recited abstract into a practical application contrary to Applicant’s assertions. Therefore the claims, as currently constructed, are clearly directed to an abstract idea, contrary to Applicant’s assertions. 
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.1	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains however, no physical process has been calibrated, as claimed. In fact, it is clear from the specification that the physical process is merely process from which the model ensemble is formed, but the calibration, according the specifically is merely performed on the control device or a technical system such as a combustion engine, using the model ensemble. The dependent claims inherit the same defect based on the dependencies upon their respective patent’s claims.
If Applicant feels otherwise, the Examiner respectfully invites the Applicant to point to very specific portion of the specification with very clear explanation where supports can be found for the limitations, as claimed.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.1	Claims 1-11, 13-14, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) “A method for calibrating a physical process with a model ensemble, that estimates at least one output variable (y) of a physical process as a function of at least one input variable (u), comprising:
Step 2A Prong One
 “forming the model ensemble from a sum of model outputs (y.sub.j) from a plurality (j) of models (M.sub.j) that have been weighted with a weighting factor (w.sub.j)”, these step, under the broadest reasonable interpretation, merely cover performing mathematical computation. The steps of: “determining for each model (M.sub.j) an empirical complexity measurement (c.sub.j), that evaluates the deviation of the model output variable (y.sub.j) from the output variable (y) of the actual physical process over a specified input variable range (U), and a model error (E.sub.j)”, “forming a surface information criterion (SIC.sub.j, SIC) is formed from the empirical complexity measurement (c.sub.j) and the model error (E.sub.j) from which the weighting factor (w.sub.j) for the model ensemble is determined.”, also fall within the mathematical concept of performing mathematical computation, under the broadest reasonable interpretation, and the step of: “calibrating the physical process with the model ensemble”, merely amount to post solution activity of manipulating output data e.g. changing one or more data values to arrive at further output for the process; and thus, the claims, as a whole, merely cover performing mathematical computation i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the claim’s recitations of: “calibrating” merely apply the exception and are not sufficient to amount to significantly more than the judicial exception. 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to while adding the words 'apply it.',
Dependent claims 2-11, 13, 16 merely include limitations pertaining to: using a number of mathematical equation to perform further calculations similar to that already recited abstract idea above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.0.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hametner et al. (Dynamic NOx emission modelling using local model networks 2014 (6 pages), in view of Fachbereich (Emission Modelling and Model-based Optimization of the Engine Control, 2013 (188 pages)).
9.1	In considering claims 1, 12, 14-15, Hametner et al. discloses a method for calibrating a physical process with a model ensemble (see introduction), that estimates at least one output variable (y) of the physical process as a function of at least one input variable (u) (see page 929), comprising:
j) from a plurality (j) of models (M.sub.j) (see page 929, formula (1-2) LMN construction), determining for each model (M.sub.j) an empirical complexity measurement (c.sub.j) (see page 929, This strategy allows to capture the highly nonlinear dynamic complexity in a computationally efficient way, that evaluates the deviation of the model output variable (y.sub.j) from the output variable (y) of the actual physical process over a specified input variable range (U) (page 931-932, Based on the LMN training algorithm, a dynamic NOx model was created using the first 12,500 data sam- ples. According to section ‘LMN construction’, the regressor vector contains past elements of the inputs where y denotes the model output. m and n are the system orders of the numerator and denominator polynomial that are chosen to be 3 in this example. The partition space is spanned by x~(k); thus, the dimension of the partition space (and the weight vector cM-1–  see  section  ‘LMN  construction’)  and  further- more   the   complexity   of   the   nonlinear   optimization problem are reduced significantly. In Figure 6, a comparison of simulated and measured output (NOx) is presented. The LMN accurately describes the true process at the generalization data record, and a model error (a normalized root mean square error of 2:68% was obtained using the proposed LMN); and calibrating the physical process with the model ensemble (see intro, model-based calibration, in “Dynamic Emission Modeling” section, see further page 931). However, he does not expressly teach that the plurality of models have been weighted with a weighting factor (w.sub.j) and forming a surface information criterion (SIC.sub.j, SIC) from the empirical complexity measurement (c.sub.j) and the model error (E.sub.j) from which the weighting factor (w.sub.j) for the model ensemble is determined.
(see page 31-32, Fachbereich suggest applying a weight function as part of its model construction (see page 32)) and forming a surface information criterion (SIC.sub.j, SIC) from the empirical complexity measurement (c.sub.j) and the model error (E.sub.j) from which the weighting factor (w.sub.j) for the model ensemble is determined (see page 24-26 Cp “Criterion of fit” The utilized criterion of fit to select the n significant regressors is Mallow’sCp-statistic. It ls an estimate of the scaled sum of squared error J / a2 , see [97J, and under the assumption of i.i,d. measurement errors with zero mean a general formulation is given as in [25] by y(i) is the measured output at u(i), S,(i) the modelled output at u(i),, N the .<;ize of the dataset and &2 the estimated noise variance, The criterion consists of a term for the residual sum of squares, which is the first tern, in eq. (2.40), and a penalty term for the number of applied parmneters n).
Hametner et al. and Fachbereich are analogous art because they are from the same field of endeavor and that the model analyzes by Fachbereich is similar to that of Hametner et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Fachbereich with that of Hametner et al. because Fachbereich teaches improving the overall model quality (see page 9).
9.2	As per claim 2, the combined teaching of Hametner et al. and Fachbereich that wherein the mean square error (MSE.sub.j) between the output variables (y) of the physical process measured at N input variables (u) and the model output variables calculated at these N input variables is used as model error (E.sub.j) of a model (M.sub.j) according to the relationship j = … (see Hametner formula (10-11), page 930 and mean square error calculation of Fachbereich).
	9.3	In considering claims 3-4, Fachbereich teaches the feature of claim 4. Wherein the empirical complexity measurement (c.sub.j) is weighted with a complexity aversion parameter (.alpha..sub.K) (see page 24 "Criterion fit"). Christoph et al. and Fachbereich are analogous art because they are from the same field of endeavor and that the model analyzes by Fachbereich is similar to that of Christoph et al. Although the formula are not exactly formula is not exactly the same, a person of skilled in the art would clearly understand how to utilize the method of Fachbereich to arrive at the specific formula. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Fachbereich with that of Christoph et al. because Fachbereich teaches improving the overall model quality (see page 9).
9.4	 As per claim 5, the combined teaching of Hametner et al. and Fachbereich teach that wherein the weighting factors (w.sub.j) of each model (M.sub.j) of the model ensemble are calculated using the surface information criterion (SIC.sub.j) of the model (M.sub.j) from the formula … (see Fachbereich section 2.3: page 30, formula 2.48). Although the formula are not exactly formula is not exactly the same, a person of skilled in the art would clearly understand how to utilize the method of Fachbereich to arrive at the specific formula. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Fachbereich with that of Christoph et al. because Fachbereich teaches improving the overall model quality (see page 9).
9.5	With regards to claim 6, the combined teaching of Hametner et al. and Fachbereich teach wherein for the model ensemble the surface information criterion (SIC) is (see Fachbereich section 2.3 start at the bottom of page 29-31). 
9.5	As per claim 7, the combined teaching of Hametner  et al. and Fachbereich teach that wherein the error matrix (F) is calculated as a matrix product of a matrix (E), whereas the matrix (E) being calculated using the formula E=(y(u.sub.i)-y.sub.j(u.sub.j)) (see Fachbereich section 2.3 start at the bottom of page 29-31 and formula 2.49). Although the formula are not exactly formula is not exactly the same, a person of skilled in the art would clearly understand how to utilize the method of Fachbereich to arrive at the specific formula. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Fachbereich with that of Christoph et al. because Fachbereich teaches improving the overall model quality (see page 9).
9.6	As per claim 8 and 11, the combined teaching of Hametner et al. and Fachbereich teach wherein the complexity measurement matrix (C) is weighted using a complexity aversion parameter (.alpha..sub.K) (see Fachbereich section 2.3 start at the bottom of page 29-31).
9.7	With regards to claims 9-10, the combined teaching of Hametner et al. and Fachbereich teach wherein the weighting factors (w.sub.J) are calculated for different complexity aversion parameters (.alpha..sub.K) and the weighting vector (w.sub..alpha..sub.K) belonging to (see Fachbereich section 2.3 start at the bottom of page 29-31); Claim 10: wherein weighting vectors (w.sub..alpha..sub.K) are calculated for different complexity aversion parameters (.alpha..sub.K) and, in order to determine the optimum weighting vector (w.sub.opt), the relationship { w .alpha. K T Fw .alpha. K + 2 N .sigma. 2 w .alpha. K T p } ##EQU00029## is minimized with respect to the weighting vectors (w.sub..alpha..sub.K) calculated for the different complexity aversion parameters (.alpha..sub.K) (see Fachbereich section 2.3 start at the bottom of page 29-31). Although the formula are not exactly formula is not exactly the same, a person of skilled in the art would clearly understand how to utilize the method of Fachbereich to arrive at the specific formula. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Fachbereich with that of Christoph et al. because Fachbereich teaches improving the overall model quality (see page 9).
9.8	As per claims 13, 16, the combined teaching of Hametner et al. and Fachbereich that wherein the output variable comprises an emission variable (see Hametner title, intro, in “Dynamic Emission Modeling” section).
Conclusion
10.	Claims 1-16 are rejected and THIS ACTION IS Non-FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 13, 2021